                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


WILLIAM N. LUCY,                          :
AIS 204880,
                                          :
       Petitioner,
                                          :
vs.                                              CA 18-0218-WS-MU
                                          :
WARDEN MARY COOKS,
                                          :
       Respondent.

                                       JUDGMENT

       In accordance with the order entered on this date, it is hereby ORDERED,

ADJUDGED, and DECREED that William N. Lucy is not entitled to federal habeas

corpus relief, pursuant to 28 U.S.C. § 2254, because he has procedurally defaulted all

his claims due to his failure to exhaust his state remedies and fairly present his

constitutional claims to Alabama’s Supreme Court. Therefore, his habeas corpus petition

(Doc. 12) is DENIED and DISMISSED. Lucy is not entitled to a certificate of appealability

and, therefore, he is not entitled to appeal in forma pauperis.

       DONE this 29th day of November, 2018.


                            s/WILLIAM H. STEELE
                            UNITED STATES DISTRICT JUDGE
